Terry, C. J.,
delivered the opinion of the Court—Field, J., and Baldwin, J., concurring.
Neither of the points in this case are well taken.
The note was presently due, and it was not necessary to show any actual demand to enable Jacobs to recover.
“ If a note be made payable at sight, or at ten days after sight, or in ten days after notice, or on request or on demand in all these and the like cases, the note will be held valid as a promissory note, and payable at all events, although, in point of fact, the payee may die without ever having presented the note for sight, or without giving any notice to, or made any request or demand upon the maker for payment. But the law, in all cases of this sort, deems the note to admit a present debt, to be due to the payee, and payable absolutely at all events, whenever, or by whomsoever, the note is presented for payment, according to its purport. Nay, where a note is payable ón demand, no other demand need be made, except by bringing a suit thereon. So, where a note does not specify any day or time of payment, it is by law deemed payable on demand, and, therefore, is construed as if it contained the words ‘ payable on demand ’ on its face.” Story on Prom. Notes, sec. 29.
The second point is predicated on the fact, that by an error in computing interest, judgment was rendered for $27.50 interest, when the interest due is, by appellant’s calculation, only a fraction over $26.
It does not appear whether this error was made by the Clerk, who entered the judgment, or by the plaintiff; at any rate, it is clear that it is the result of a mistake, and we presume.no precedent can be found for annulling the judgment for such a cause.
Judgment affirmed.